UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6854


GEORGE A. BARFIELD,

                     Plaintiff - Appellant,

              v.

SHERIFF LEMME SMITH; ADMINISTRATOR WARREN, Greene County
Detention Center; JANICE PRIDGEN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03193-FL)


Submitted: September 28, 2021                                     Decided: October 8, 2021


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Barfield, Appellant Pro Se. James R. Morgan, Jr., WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina; Christina Jansen Banfield,
HARRIS, CREECH, WARD & BLACKERBY, New Bern, North Carolina for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George A. Barfield appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 complaint for failure to prosecute under Fed. R. Civ. P. 41(b). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Barfield v. Smith, No. 5:19-ct-03193-FL (E.D.N.C.

May 20, 2021). We also deny Barfield’s motions to assign counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2